Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-15 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1 and 9 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest transmitting an SI request to a base station in response to a first system information block (SIB1) indicating that SI to be acquired by the UE is not being broadcast; and stopping an SI request procedure, in response to an updated SIB1 being acquired while waiting for the base station to return an SI response and the updated SIB1 indicating that SI requested by the SI request is being broadcast.
Claims 7 and 15 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest when a target parameter comprising the window meets a preset condition, stopping transmitting the MSG2 or the MSG4, and setting a broadcast state corresponding to SI, requested by the UE, in a first system information block (SIB1) to being broadcast.
It is noted that the prior art of record shows receiving an SI request transmitted by user equipment (UE) through a first message (MSG1) or a third message (MSG3); transmitting a second message (MSG2) or a fourth message (MSG4) and returning SI 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467